DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1, 3-12, and 14-20 are currently being examined.  Claims 2 and 13 have been canceled.

Response to Arguments
Applicant’s Arguments (see Applicant’s Remarks, pages 2-17, filed 17 February 2021) with respect to independent claims 1 and 8-10, and the dependent claims depending therefrom, respectively, have been considered but are moot because the arguments do not apply to the grounds of rejection being used in the current rejection.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Independent Claims 1, 8, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
With respect to the claim amendments made to each of the independent claims referenced above, the introduction of the word “or” followed by claim limitations has made it unclear as to what the Applicant is actually claiming as the invention because the limitations following each of the word “or” introduces different elements in the steps in the method.  As a result, the Applicant has failed to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, or the Applicant, regards as the invention.
With respect to the claim amendments made to each of the independent claims referenced above, the introduction of the word “or” followed by claim limitations has either i) introduced phrases that lack a proper antecedent basis (For example, the phrase “the target storage box”) or ii) introduced phrases that are unclear as to whether the named elements set forth in the phrases are different from the same named elements set forth in previous limitations.  For example, “the target shelf” first set forth in one limitation followed by “a target shelf” in subsequent limitations. This example is non-limiting as there are other similar examples of other phrases in the claim limitations (eg, “a first self-driven robot” appears in several limitations following the word “or”).
Claims 3-7, 12, and 14-20 are rejected as being dependent upon a rejected base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        March 8, 2021